Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.
Response to Amendment
In response to the amendments received 10/19/2020: 
Claims 1 and 8-21 are pending in the current application. Claims 2-7 are cancelled. Claims 1, 8-17, and 21 are amended. Claims 11-13 and 21 remain withdrawn without traverse.
The previous prior art rejection is withdrawn in light of the amendment. However, a new prior art rejection is applied. All changed made to the rejection are necessitated by the amendment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-10, 14, and 17-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Schmidt (US 2018/0034106), as evidenced by Meutzner, Falk, and Ureña De Vivanco. "Electrolytes - Technology Review." AIP Conference Proceedings, vol. 1597, 17 Feb. 2015, pp. 185-95. 
Regarding claim 1, Schmidt teaches a lithium ion battery comprising: 
	a cathode having a voltage of greater than 4.1 V v. Li/Li+ (P52.118; Fig. 1) and an aluminum current collector (P113); 
an anode (P115); 
a separator (P119); and 
an electrolyte comprising: 
a first salt that is a lithium sulfonylimide, or lithium bis(fluorosulfonyl )imide (LiFSi) (P11); and the first salt is present in the electrolyte from 0.1 M to 2 M (P65); 
a second salt which suppresses corrosion of the aluminum current collector (P5- 9. 48); 
wherein 
the second salt comprises lithium 4,5-dicyano-2-(trifluoromethyl)imidazol-1-ide, or lithium 4,5-dicyano-( trifluoromethyl )imidazolate (LiTDi) (P11), wherein the second salt is present in the electrolyte from 0.5 to 16 wt% (P42). 

Regarding claim 9, Schmidt teaches an electrolyte that can be free of LiPF6, which Schmidt notes has numerous disadvantages (P5-9). 
Regarding claim 10, Schmidt teaches the lithium sulfonylimide is present and is lithium bis(fluorosulfonyl )imide (LiFSi) (P42), thus reading on the instantly claimed formula.  
Regarding claim 14, Schmidt teaches the aprotic solvent comprises a nitrile (P44). 
Regarding claim 17, Schmidt teaches the lithium ion battery (P9) is a lithium secondary battery (P51. 120 - cycles and charging/discharging phases). 
Regarding claim 18, Schmidt teaches the cathode comprises an active material (P105) such as LiCoO2 (P2). 
Regarding claim 19, Schmidt teaches the cathode comprises an active material (P105) such as LiCoO2 (P2).
Regarding claim 20, Schmidt teaches the anode comprises graphite (P115).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt as evidenced by Meutzner, as applied to at least claim 1, and further in view of Sun et al. (US 2017/0331153).
Regarding claim 8, Schmidt teaches the electrolyte of the lithium ion battery can include additional lithium salts (P45) and that the electrolyte and solvent are aprotic (pg. 186), as evidenced by Meutzner. 
Schmidt fails to teach the electrolyte further comprises Li2(B12X12-qHq), Li0(B10X10-q’Hq’), or a mixture of two or more thereof; however, Sun, in a similar field of endeavor related to lithium ion batteries (P49), teaches electrolytes containing lithium sulfonylimide and an aprotic solvent (P10) can further comprise Li2(B12X12-qHq), where q = 12, as Li2B12H12, or lithium ions in combination with B12H12 (P46; Sun) for the ionic liquid, as a well-known salt used in lithium ion batteries (P45). The combination of familiar elements is likely to be obvious when it does no KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to add Li2(B12X12-qHq), where q = 12, as Li2B12H12, as taught by Sun, to the electrolyte of Schmidt, as it is a known additive for the electrolyte, yielding no new or unexpected results. 
Regarding claim 15, Schmidt teaches the aprotic solvent can comprise additional solvents (P44. 66).  
Schmidt is silent in teaching the aprotic solvent comprises a pyrrolidinium-based ionic liquid, a piperidinium-based ionic liquid, a imidazolium-based ionic liquid, an ammonium-based ionic liquid, a phosphonium-based ionic liquid, a cyclic phosphonium-based ionic liquid, or a sulfonium-based ionic liquid; however, Sun, in a similar field of endeavor related to lithium ion batteries (P49), teaches the aprotic solvent comprises a pyrrolidiunium-based, or piperidinium-based ionic liquid as a well-known ionic liquid in the art (P43; Sun). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to add a pyrrolidiunium-based, or piperidinium-based ionic liquid to the electrolyte of Schmidt, as taught by Sun, as it is a known additive for the electrolyte, yielding no new or unexpected results. 
Regarding claim 16, Schmidt is silent with respect to an aprotic gel polymer in the electrolyte; however, Sun teaches that an aprotic polymer, such as polysulfide or polysiloxane, KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to add an aprotic gel polymer to the electrolyte of Schmidt, as taught by Sun, as it is a known additive for the electrolyte, yielding no new or unexpected results. 
Response to Arguments
Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218.  The examiner can normally be reached on Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Amanda Rosenbaum/Examiner, Art Unit 1729           

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729